Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
On p. 20, Applicant stated “While not conceding the appropriateness of the Examiner’s rejections, but merely to advance prosecution of instant application, independent claim 1 has been amended to be further distinguished from the cite references.”  The Examiner sees not amendments to claim 1 nor other claims exception for the minute grammar corrections.
On p. 21 para. 4, Applicant recites that “Examiner admitted that Palin fails to disclose..”  Examiner notes that he used secondary references for fulfilling such limitations.
On p. 21 para. 5-6, Applicant argues that Palin fails to disclose: “the base station is configured to communicated with a participant of the communication system by using a real subset of resources determined by the channel access pattern.. Par. [0062] of Palin does not contain any hint that the data packet is transmitted using a real subset of the resources determined by the selected frequency hopping pattern.”  The Examiner respectfully disagrees.
The Examiner interprets using broadest reasonable interpretation for mapping “real subset of resources by the channel access pattern” as:
 “a [real] frequency among frequencies [subset of resources] being used at a certain temporal instant/moment” (= subset of resources [used at a certain temporal instant/moment]) as part of/determined by the frequency hopping [selected] pattern. In addition, note that the frequency hopping pattern used is selected among a plurality of candidate hopping patterns (see para. 10 & 37), again which can be interpreted & mapped for feature of “using a real subset of resources determined by the channel access pattern”. 
	On p. 22-23, Applicant continues to justify the above argument of limitation “real subset” not support by either the first nor second 103 references Palin & Bhamri.
	On p. 23 last para., Applicant argues that Bharmi’s two-bit indicated is not a state of a numerical sequence generator for generating a numerical sequence.  Examiner noted that the claim only requires one of the following alternatives: “the information describes a state of a numerical sequence generator for generating a numerical sequence”, or “the information describes a number of the numerical sequence”.  Hence, Examiner need not support the first alternative selection & has properly mapped the claim features.
	Hence the rejections stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 26, 31-34, 37-38, 40-43, 54, 57 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palin (US 2005/0176371) in view of Bhamri (US 2020/0382157).
	Regarding claim 1, Palin describes a base station of a communication system (fig. 4 & para. 34, PNC 402e or 402h (base station) of its piconet), wherein the communication system wirelessly communicates in a frequency band that is used for communication by a plurality of communication systems (abstract + para. 9, a PNC select a frequency hopping pattern to avoid collision with identified frequency hopping pattern of the other piconet network, see also fig. 10),
wherein the base station is configured to transmit a signal, wherein the signal comprises information about a channel access pattern, wherein the channel access pattern indicates a frequency hop-based occupancy of the frequency band that is usable for the communication of the communication system (fig. 10 & para. 64, PNC distributes information conveying selected frequency hopping pattern (occupancy) for use in its piconet network), 
wherein the base station is configured to communicate with a participant of the communication system by using a real subset of the resources determined by the channel access pattern (fig. 10 #1012 & #1014, determine transmission timing (subset) within the selected frequency hopping pattern for transmission of packet to another node in piconet. I.e. “a [real] frequency among frequencies [subset of resources] being used at a certain temporal instant/moment” (= subset of resources [used at a certain temporal instant/moment]) as part of/determined by the frequency hopping [selected] pattern. In addition, note that the frequency hopping pattern used is selected among a plurality of candidate hopping patterns (see para. 10 & 37), again which can be interpreted & mapped for feature of “using a real subset of resources determined by the channel access pattern”. 
Palin fails to further explicitly describe:
wherein the information describes a state of a numerical sequence generator for generating a numerical sequence, or wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern.
Bhamri also describes a base station determining a sequence hopping pattern for wireless communication (fig. 8B S810), further describing:
wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern (abstract as well as fig. 8B S820 & para. 89, transmitting the hopping indicating indicator (number) which determines the hopping pattern, the indicator can be a bitmap 00, 01, 10 or 11 (number of a numerical sequence)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitted information in Palin to be a number of numerical sequence that determines the channel access pattern as in Bhamri.
The motivation for combining the teachings is that this provides a reliable signaling in the wireless communication system (Bhamri para. 4).
Regarding claim 32, Palin describes a terminal point of a communication system (fig. 4 & para. 34, non=PNC devices 402a-d & f-g of its piconet), wherein the communication system wirelessly communicates in a frequency band that is used for communication by a plurality of communication systems (abstract + para. 9, a PNC select a frequency hopping pattern to avoid collision with identified frequency hopping pattern of the other piconet network, see also fig. 10), 
wherein the terminal point is configured to receive a signal, wherein the signal comprises information about a channel access pattern, wherein the channel access pattern indicates a frequency hop-based and/or time hop-based occupancy of the frequency band that is usable for the communication of the communication system (fig. 10 & para. 64, PNC distributes information conveying selected frequency hopping pattern (occupancy) to each receiving devices (terminal point) in its piconet network);
wherein the terminal point is configured to communicate with a participant of the communication system by using a real subset of the resources determined by the channel access pattern (fig. 10 #1012 & #1014, non-PNC device (terminal point) determines transmission timing (subset) within the selected frequency hopping pattern for transmission of packet to another node of piconet).
Palin fails to further explicitly describe:
wherein the terminal point is configured to identify the channel access pattern on the basis of the information about the channel access pattern, 
wherein the information describes a state of a numerical sequence generator for generating a numerical sequence, or wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern.
Bhamri also describes a base station determining a sequence hopping pattern for wireless communication (fig. 8B jS810), further describing:
wherein the terminal point is configured to identify the channel access pattern on the basis of the information about the channel access pattern, wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern (abstract as well as fig. 8B S820 & para. 89, transmitting to each device the hopping indicating indicator (number) which determines (identifies) the hopping pattern, the indicator can be a bitmap 00, 01, 10 or 11 (number of a numerical sequence)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitted information in Palin to be a number of numerical sequence that determines the channel access pattern as in Bhamri.
The motivation for combining the teachings is that this provides a reliable signaling in the wireless communication system (Bhamri para. 4).
Regarding claims 2 and 33, Palin describes:
wherein the channel access pattern differs from another channel access pattern on the basis of which at least one other communication system of the plurality of other communication systems accesses the frequency band  (abstract + para. 9, frequency hopping pattern selected is different from identified frequency hopping pattern of the other piconet network to avoid collision, see also fig. 10),
Regarding claims 3 and 34, Palin describes:
wherein the base station is configured to operate uncoordinatedly with respect to the other communication systems (abstract, fig. 4 & para. 34, each PNC (base station) only coordinates with its own piconet, not with other remote piconets (communication systems)).
Regarding claims 6 and 37, Palin and Bharmi combined describe:
wherein the information about the channel access pattern is the number of the numerical sequence or information derived therefrom (abstract as well as fig. 8B S820 & para. 89, transmitting the hopping indicating indicator (number) which determines the hopping (channel access) pattern).
Regarding claims 7 and 38, Palin and Bharmi combined describe:
wherein the base station is configured to identify the channel access pattern as a function of a number of the numerical sequence derived from the state of the numerical sequence generator (abstract as well as fig. 8B S820 & para. 89, transmitting the hopping indicating indicator (number) which determines the hopping (channel access) pattern).
Regarding claims 9 and 40, Palin describes:
the base station is configured to identify the channel access pattern as a function of individual information of the communication system (fig. 4&13 + para. 38-39, a transmission within piconet comprise beacon specifying its piconet info (individual information of the communication system().
Regarding claims 10 and 41, Palin describes:
wherein the individual information of the communication system is intrinsic information of the communication system (fig. 4&13 + para. 38-39, piconet info = intrinsic information of the communication system)
Regarding claims 11 and 42, Palin describes:
wherein the intrinsic information of the communication system is a network-specific identifier (fig. 4&13 + para. 38-39, piconet info = network-specific identifier).
Regarding claims 12 and 43, Palin describes:
wherein the network-specific identifier is an identification of the communication system (fig. 4&13 + para. 38-39, piconet info = identification of the communication system).
Regarding claims 26 and 57, Palin describes:
wherein the signal is a beacon signal (fig. 13 & para. 38-39, beacon used as transmission signal).
Regarding claims 31 and 62, Palin describes:
wherein an occupancy of the frequency band that is defined by the channel access pattern at least partially overlaps an occupancy of the frequency band by another communication system (para. 37, each piconet may have the same or different frequency hopping pattern (may overlap) for the bands being used, fig. 1 & 7).
Regarding claim 54, Palin describes:
wherein the frequency information describes at least two directly adjacent or spaced apart frequency channels or frequency channel indices.(fig. 8B, hopping pattern indicator indicates (describes) the frequency hopping pattern (spaced apart frequency channels)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Bhamri as applied to claims 1 above, and further in view of Keshavarzian (US 20100034239).
Regarding claims 27 and 58, Palin fails to further explicitly describe:
wherein the numerical sequence generator is a periodic numerical sequence generator for generating a periodic numerical sequence.
Keshavarzian also describes frequency hop sequence used within a wireless network (abstract), further describing:
wherein the numerical sequence generator is a periodic numerical sequence generator for generating a periodic numerical sequence (para. 38, hop pattern is announced using hop index which contain the seed value derived from a random number generator, & periodically transmitted in a beacon, para. 37).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the numerical sequence in Palin to be generated by a numerical sequence generator as in Keshavarzian.
The motivation for combining the teachings is that this enables fast synchronization with reduced transmission time (Keshavarzian, para. 10).
Regarding claims 28 and 59, Palin fails to further explicitly describe:
wherein the numerical sequence generator is a deterministic random number generator for generating a pseudo-random numerical sequence.
Keshavarzian also describes frequency hop sequence used within a wireless network (abstract), further describing:
wherein the numerical sequence generator is a deterministic random number generator for generating a pseudo-random numerical sequence (para. 38, hop pattern is announced using hop index which contain the seed value derived from a random number generator which is deterministic as it only produces pseudo random frequency hop sequence).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the numerical sequence in Palin to be generated by a deterministic sequence generator as in Keshavarzian.
The motivation for combining the teachings is that this enables fast synchronization with reduced transmission time (Keshavarzian, para. 10).

Claims 30 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Bhamri as applied to claims 1 above, and further in view of Scott (US 6041046).
Regarding claims 30 and 61, Palin fails to further explicitly describe:
wherein the number of the numerical sequence is a periodic beacon index and/or a periodic time slot index.
Scott also describes use of cyclic/periodic hopping patterns for wireless communications (title), further describing:
wherein the number of the numerical sequence is a periodic time slot index (fig. 23 & col. 8 lines 9-21, cyclic time slot number (index) used as the root pattern for the frame time hop sequence).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the numerical sequence of Palin to be a periodic time slot index as in Scott.
The motivation for combining the teachings is that this provides a TDMA communication system that minimizes interference caused by low frequency pulsed transmissions arising from a periodic burst pattern (Scott, col. 2, lines 1-5).

Claim 63 is a communication system comprising base station and respective features as recited in claim 1 plus a terminal point comprising respective features as recited in claim 32.  Hence, the claim is rejected under the same rationale.
Claim 64 is a method claim for a base station comprising features recited in apparatus (base station) claim 1.  Hence, it is rejected under the same rationale.

Claim 65 is a method claim for a terminal point comprising features recited in apparatus (terminal point) claim 32.  Hence, it is rejected under the same rationale.
Claim 66 is a non-transitory digital storage medium for operating a base station comprising features recited in apparatus (base station) claim 1. Since the PNC device may be implemented as software (fig. 12 & para. 92), it is rejected under the same rationale.
Claim 67 is a non-transitory digital storage medium for operating a base station comprising features recited in apparatus (terminal point) claim 32. Since the device may be implemented as software (fig. 12 & para. 92), it is rejected under the same rationale.

Allowable Subject Matter
Claims 4-5, 8, 13-25, 29, 35-36, 39, 44-53, 55-56 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469